Citation Nr: 0810435	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-25 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected dorsolumbar strain.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






REMAND

The veteran served on active duty for training (ACTDUTRA) 
from July 1998 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board denied the veteran's claim in May 2006.  In 
November 2007, the veteran's attorney and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (CAVC) to vacate the Board's 
decision and remand the case.  CAVC granted the motion.  The 
basis for the motion included VA's failure to issue 
statements of the case (SOCs) as to denials of service 
connection for thoracic strain and cervical spine strain.  
The case was also remanded for VA to obtain a new medical 
examination, and to assist the veteran in obtaining private 
orthopedic and chiropractic records.  

The Board notes that the veteran submitted a statement in 
October 2002 expressing his disagreement with an August 2002 
denial of service connection for thoracic strain.  Although 
service connection was thereafter granted in January 2003 for 
thoracolumbar strain, it appears that the parties to the 
joint motion agreed that the claim of service connection for 
thoracic strain had not been resolved by the January 2003 
action.  It was agreed that a statement of the case is now 
required.  The claimant also submitted a statement in 
December 2003, which has now been construed as an expression 
of disagreement with a denial of service connection for 
cervical spine strain.  The Board will therefore remand the 
issues of entitlement to service connection for thoracic 
strain and cervical spine strain for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1990).  (These 
issues have not been listed on the title page of this 
decision because, absent a substantive appeal, the Board does 
not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).)

The veteran was afforded a VA examination in June 2005.  The 
parties to the November 2007 joint motion have agreed that 
the examiner failed to reconcile her findings with the 
results of a March 2002 VA examination which revealed 
evidence of minimal scoliosis of the lumbar spine, or with VA 
outpatient treatment reports that reflected complaints of 
back pain.  The appellant should be afforded another VA 
examination in order to assess the current status of his 
dorsolumbar strain.  

The Board notes that invoices from Arlington Chiropractic 
Clinic, Ohio Orthopedic Center of Excellence, Wedgewood 
Urgent Care, Riverside Methodist Hospital, Coshocton County 
Memorial Hospital, and Mount Carmel Health have been 
associated with the claims file.  No private treatment 
reports from any of the above-listed private facilities were 
associated with the claims file.  

VA outpatient treatment reports dated through January 2006 
were associated with the claims file.  Any VA records 
promulgated after January 2006 should be associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Re-examine the issues of 
entitlement to service connection 
for thoracic strain and cervical 
spine strain addressed by the 
veteran in statements dated in 
October 2002 and December 2003.  If 
no additional development is 
required, prepare a SOC in 
accordance with 38 C.F.R. § 19.29 
(2007), unless any matter is 
resolved by granting the benefit 
sought, or by the veteran's 
withdrawal of the NODs.  If, and 
only if, the veteran files a timely 
substantive appeal, the issues 
should be returned to the Board.

2.  The veteran should be informed 
as to the requirements for the award 
of a rating and an effective date.  
See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Veterans Claims 
Assistance Act of 2000 notice should 
be issued that comports with the 
recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

3.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for a back disability.  
After securing the necessary 
releases, obtain those records that 
have not previously been secured 
including private chiropractic 
records from Arlington Chiropractic 
Clinic and private treatment records 
from Ohio Orthopedic Center of 
Excellence, Wedgewood Urgent Care, 
Riverside Methodist Hospital, 
Coshocton County Memorial Hospital, 
and Mount Carmel Health.  Any 
pertinent records from VA prepared 
after January 2006 should also be 
obtained.  If any records are 
unavailable, a negative reply should 
be included in the claims file and 
the claimant should be told of the 
result.  He should be given 
opportunity to obtain the records.

4.  After the above-requested 
development is accomplished, arrange 
for the veteran to undergo a VA 
spine examination by a physician 
with appropriate expertise to 
determine the current degree of 
disability experienced by the 
veteran due to his service-connected 
dorsolumbar strain.  The examiner 
should be requested to reconcile 
his/her findings with the results of 
a March 2002 VA examination, a June 
2005 VA examination, VA outpatient 
treatment reports, and any private 
treatment reports that reflect 
treatment for his dorsolumbar 
strain.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed and 
the results noted in the examination 
report.  All functional losses due 
to pain, fatigability, weakness, 
etc., should be equated to 
limitation of motion beyond the 
limitations shown clinically.  

(The appellant is hereby notified 
that it is his responsibility to 
report for scheduled examination and 
to cooperate in the development of 
the case, and that the consequences 
of failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. § 3.655 (2007).)  

5.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

